Citation Nr: 1531896	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral deep venous insufficiency.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for deep venous insufficiency of both legs. 

In October 2011, the Board remanded the case for further development, to include obtaining a VA examination with opinion.  In September 2012, a VA DBQ (disability benefits questionnaire) examination was obtained; however, the rationale provided for the opinion was found to be insufficient, and another remand was warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2013, the Board essentially found that there had not been substantial compliance with the prior remand, and remanded this matter in order to obtain another VA examination with opinion.  Thereafter, in March 2014, the Board again found that there had not been substantial compliance with the remand directives, and remanded the claim to the VA RO in order to obtain a VA examination/opinion.  Review of the record shows that a VA opinion was obtained in April 2014; thus there was substantial compliance with the March 2014 Board remand.  See Stegall v. West, supra.


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral deep venous insufficiency related to active service.


CONCLUSION OF LAW

Bilateral deep venous insufficiency was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is then granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board notes that the VA examination in April 2014 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The April 2014 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends that his bilateral deep venous insufficiency of the legs is related to service.  

Service treatment records (STRs) show that the Veteran was found to have bradycardia on service discharge examination in August 1982 . 

Private treatment records show that the Veteran has been treated for bilateral deep venous insufficiency of the lower extremities since 2007.

On a VA examination in September 2012, the examiner noted that the Veteran started experiencing leg swelling in 2002 with feet debridement and an amputation of the left 5th toe.  A venous duplex scan at that time showed deep venous insufficiency.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering his opinion, the examiner noted that the Veteran had a fracture of 2nd metatarsal bone of the left foot in 1978, during service, but aside from the left foot injury, he did not exhibit any bilateral leg or feet swelling during service, as evidenced by the normal feet and lower extremity examination in 1982.  The examiner also noted that the Veteran reported that his leg swelling began in the early 2000's, more than one year from the date of his discharge. The examiner specifically concluded that "the absence of any bilateral leg swelling during active service makes the Veteran's current bilateral deep venous insufficiency less likely as not related to any in-service event, disease or injury."


On a VA DBQ (disability benefits questionnaire) examination in April 2014, the examiner opined that the Veteran's current bilateral deep venous insufficiency was less likely than not (less than 50% probability) incurred in or caused by service.  For rationale, the examiner noted that the etiologies for bilateral venous insufficiency are congenital valve or vessel abnormalities or damage of the deep venous valves due to deep vein thrombosis, and that the risk factors for developing this condition includes age, sedentary lifestyle, obesity, female gender, family history, being tall, and vocations that involve standing for long periods.  The examiner also noted that venous insufficiency was observed in men who smoke (and cited a medical source in support), and also noted that patients who develop chronic venous insufficiency frequently have a prior history of significant leg injury such as broken leg, stab or gunshot wound, or a crush injury, or phlebitis (and cited another medical source in support).  The examiner indicated that the following were the pertinent findings in the Veteran's medical history:  STRs showed two ECG tracings including one in March 1982 which showed sinus bradycardia with 1st degree AV block, and one in August 1982 which showed rate that was within normal limits and 1st degree AV block.  The examiner found that based on the Veteran's claim, his bilateral deep venous insufficiency of the lower extremities was diagnosed around the time he started having diabetes (in May 2003) and that he started seeking medical attention for both conditions (venous insufficiency and diabetes) in January 2004.  The examiner noted that it was in February 2006 that the Veteran had a lower extremity venous duplex examination which revealed bilateral deep and superficial venous insufficiency, but that there was no note of significant leg injury in the STRs.  The examiner noted that although the Veteran may have had prolonged standing in service, the development of the venous insufficiency (2003 according to the Veteran's claim and 2006 according to diagnostic modality) is too far from the time of his military service.  The examiner also noted that bradycardia had not been shown to be a risk factor for the development of venous insufficiency.  The examiner then opined that the Veteran's current venous insufficiency was less likely than not related to the bradycardia noted in 1982.

As noted above, the Veteran was diagnosed with bilateral deep venous insufficiency in 2006, but he contends he developed venous insufficiency in 2003.  What is missing from the record is competent medical evidence showing that the Veteran's current bilateral deep venous insufficiency may be causally related to active service.  38 C.F.R. § 3.303.  The VA examiner in 2014 rendered a negative opinion, with rationale, opining that the Veteran's bilateral deep venous insufficiency was less likely related to service, to include bradycardia noted therein.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether the Veteran's deep venous insufficiency of the legs may be related to service, and that the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes that the Veteran contends his bilateral deep venous insufficiency is related to service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation.  However, although the Veteran is competent to describe symptoms he has experienced, the Board does not believe that the etiology of bilateral deep venous insufficiency is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that current bilateral deep venous insufficiency is related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra.  The preponderance of the evidence is therefore against the claim of service connection for bilateral deep venous insufficiency.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral deep venous insufficiency is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


